Citation Nr: 0106295	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the appellant's deceased spouse is a 
veteran for purposes of determining eligibility for 
Department of Veterans Affairs (VA) benefits.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The appellant's deceased spouse is alleged to have had active 
service during World War II.  He was presumed dead as of 
October 1944.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO had previously denied the appellant's claim for VA 
benefits.  In an October 1997 decision, the Board found the 
appellant ineligible for VA benefits because her deceased 
spouse did not have requisite service.  The appellant did not 
appeal that decision.  

2.  Evidence received since the October 1997 Board decision 
is either duplicative or redundant of evidence previously of 
record, does not bear directly and substantially on the 
matter at hand, or is not so significant that it must be 
considered with all the other evidence of record in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.  No new and material evidence has been received since the 
October 1997 Board decision to reopen the appellant's claim 
for VA benefits.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals that the appellant had 
previously submitted multiple claims for VA benefits.  The RO 
denied each of her claims.  In an October 1997 decision, the 
Board determined that the appellant was not eligible for VA 
benefits because her deceased spouse did not have the 
requisite service.  This decision confirmed the RO's prior 
denials.  Therefore, the Board's October 1997 decision, which 
subsumes the prior RO decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  This 
standard applies to the reopening of a claim regardless of 
the grounds on which the claim was previously denied.  
D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).      

In this case, after the October 1997 Board decision, the RO 
failed to adjudicate the appellant's claim matter under the 
new and material evidence analysis.  However, the Board 
concedes that the question of whether such analysis applied 
to cases denied on the basis of veteran status was only 
recently resolved.  See D'Amico, 209 F.3d at 1327.  In any 
event, the Board must proceed with its adjudication of this 
claim by first determining whether there is new and material 
evidence to reopen.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (holding that the Board has jurisdiction to 
consider a previously adjudicated claim only if new and 
material evidence has been presented).        

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The evidence of record at the time of the October 1997 Board 
decision consists of multiple statements from the appellant, 
numerous affidavits and lay statements, service department 
information, and copies of multiple documents from the Armed 
Forces of the Philippines and related offices.  

Evidence received since the October 1997 Board decision 
consists of multiple statements from the appellant, 
affidavits and copies of affidavits, copies of documents from 
the Armed Forces of the Philippines and related offices, a 
copy of a September 1992 application for death pension from 
the Philippines Veterans Affairs Office (PVAO), and copies of 
checks issued by the PVAO, purportedly for death pension and 
old age pension benefits.  

Initially, the Board finds that the appellant's statements 
contain assertions that are unchanged from her correspondence 
and arguments previously of record.  Secondly, the Board 
finds that most of the remaining evidence received since the 
October 1997 Board decision is duplicative of evidence 
considered at the time of that decision.  In fact, only the 
copy of the September 1992 application for death pension from 
PVAO, the copies of checks from PVAO, and affidavits from G. 
A. A., N. J., J. E., D. P. and H.V. are not actual copies of 
documents previously of record.   The application and the 
checks from PVAO are essentially redundant of evidence 
previously of record.  The appellant had previously submitted 
evidence of receipt of benefits from PVAO.   

The remaining evidence consists of the affidavits.  The 
affidavits from J. E. and D.P. state only that each 
individual personally knew the appellant's deceased spouse 
before and during the war and knew that he was killed during 
the Bataan death march.  Although the statements are offered 
from individuals who had not previously submitted statements, 
these affidavits offer no new information.  Affidavits 
previously of record attest to the presence of the 
appellant's deceased spouse during the death march.  
Similarly, in his affidavit, H.V. described what happened 
during the Bataan death march and stated that F. E. told him 
that he witnessed the killing of the appellant's deceased 
spouse during the death march.  Inasmuch as an affidavit from 
F. E. was already of record at the time of the October 1997 
Board decision, such information is cumulative and redundant.  
 
The final piece of evidence is the joint affidavit from G. A. 
A. and N. J.  The affidavit states that both individuals 
served in the United States Army Forces in the Far East 
(USAFFE) and that they were processed in 1945 after the peace 
between the United States and Japan.  They were issued 
service numbers at that time.  The statement explains that 
personnel who died before 1945 were not issued service 
numbers because they were already dead.  It appears that, by 
inference, the statements in the affidavit mean to suggest 
that the service of the appellant's deceased spouse could not 
be verified because he died before he was issued a service 
number.  However, review of the claims folder does not 
suggest that a lack of a service number impacted the service 
determination.  Therefore, the Board cannot conclude that the 
joint affidavit from G. A. A. and N. J. bears directly and 
substantially on the matter at hand or is so significant as 
to require consideration with all of the evidence of record.     

Accordingly, the Board finds that none of the evidence 
received since the October 1997 Board decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  As no 
new and material evidence has been received, the claim is not 
reopened.  38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received, the 
appellant's claim is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

